PaRkbr, J.
On appeal from a Superior Court’s judgment affirming or reversing an award made by the Full Workmen’s Compensation Commission, we review only such exceptive assignments of error as are properly made to the judgment of the Superior Court alone. Glace v. Throwing Co., 239 N.C. 668, 80 S.E. 2d 759; Worsley v. S. & W. Rendering *402Co., 239 N.C. 547, 80 S.E. 2d 467; Rader v. Queen City Coach Co., 225 N.C. 537, 35 S.E. 2d 609. Our review is limited to a consideration of tbe assignments of error as to matters of law in tbe trial in tbe Superior Court. Worsley v. S. & W. Rendering Co., supra; Sprinkle v. Reidsville, 235 N.C. 140, 69 S.E. 2d 179; Wilson v. Charlotte, 206 N.C. 856, 175 S.E. 306.
After tbe Superior Court declined to make a ruling on eacb of tbe 31 objections taken and preserved in tbe proceedings before tbe Full Commission, tbe appellants excepted to tbe action of tbat court in declining to make a ruling on eacb of the 31 objections. Tbe lower court then entered judgment affirming tbe award, and tbe appellants appealed. Tbe appellants excepted to tbe judgment, and this exception is their assignment of error No. 22. Tbe appellants have 21 assignments of error as to tbe refusal of tbe Superior Court to rule upon eacb of their 31 objections to tbe proceedings before tbe Full Commission.
Tbe plaintiffs contend tbat tbe appellants have failed to base their first 21 assignments of error on specific rulings of tbe Superior.Court; tbat, therefore, their only assignment of error is to tbe signing of tbe judgment. This contention is not supported by tbe Record, for tbe appeal from tbe Superior Court points out, and designates in detail and with particularity in tbe first 21 assignments of error tbe particulars in which errors of law are assigned. It seems to be a substantial compliance with our practice, so as to present for review appellants’ first 21 assignments of error. Fox v. Mills, Inc., 225 N.C. 580, 35 S.E. 2d 869. In Worsley v. S. & W. Rendering Co., supra, it is said in reference to appeals from tbe Industrial Commission to tbe Superior Court tbe Judge of tbat court “should overrule or sustain each and every exception addressed to alleged errors of law thus designated, so tbat tbe party aggrieved by bis rulings may except thereto and present tbe question to this Court for review.” See also Stewart v. Duncan, 239 N.C. 640, 80 S.E. 2d 764.
We do not consider it necessary to remand this proceeding because tbe Superior Court Judge declined to rule upon tbe 31 requests for rulings for tbe reason tbat be was of tbe opinion that there is competent evidence in tbe Record to support tbe conclusions of law of the Full Commission, and a ruling on each request was unnecessary, which in reality was an overruling of eacb and all of tbe 31 requests.
Tbe defendants’ assignments of error challenge tbe validity of tbe Superior Court on two grounds: (1) Tbat the decision of tbe Full Commission is not sustained by its findings of fact; and (2) tbat such findings of fact are not supported by tbe evidence before tbe Commission. Anderson v. Motor Co., 233 N.C. 372, 64 S.E. 2d 265.
When tbe assignments of error bring up for review tbe findings of fact of tbe Commission, we review tbe evidence to determine as a matter of *403law whether there is any competent evidence tending to support the findings ; if so, the findings of fact are conclusive on us. Vause v. Equipment Co., 233 N.C. 88, 63 S.E. 2d 173; Riddick v. Cedar Works, 227 N.C. 647, 43 S.E. 2d 850; Hildebrand v. Furniture Co., 212 N.C. 100, 193 S.E. 294.
If a finding of fact is a mixed question of fact and law, it is conclusive also on us, if there is sufficient evidence to sustain the facts involved. If a question of law alone, we review. Perley v. Paving Co., 228 N.C. 479, 46 S.E. 2d 298; Beach v. McLean, 219 N.C. 521, 14 S.E. 2d 515; Thomas v. Gas Co., 218 N.C. 429, 11 S.E. 2d 297.
To establish their claim plaintiffs must show (1) death resulting from an injury by accident, (2) arising out of and in the course of decedent’s employment by the defendant, and (3) not including a disease in any form, except where it results naturally and unavoidably from the accident. G. S. N. C. 97-2 (f) (j); Matthews v. Carolina Standard Corp., 232 N.C. 229, 60 S.E. 2d 93; Withers v. Black, 230 N.C. 428, 53 S.E. 2d 668; Taylor v. Wake Forest, 228 N.C. 346, 45 S.E. 2d 387. The legislative intent seems clear that our 'Workmen’s Compensation Act is an industrial injury act, and not an accident and health insurance act. We should not overstep the bounds of legislative intent, and make by judicial legislation our Compensation Act an Accident and Health Insurance Act.
Our Compensation Act uses the words “injury by accident arising out of and in the course of the employment.” G. S. N. C. 97-2 (f). We said in Bell v. Dewey Brothers, Inc., 236 N.C. 280, 72 S.E. 2d 680, “ ‘arising out of’ means arising out of the work the employee is to do, or out of the service he is to perform. The risk must be incidental to the employment. Hunt v. State, 201 N.C. 707, 161 S.E. 203; Berry v. Furniture Co., 232 N.C. 303, 60 S.E. 2d 97.”
Adams, J., said in Hunt v. State, supra, “ ‘in the course of’ refer to the time, place and circumstances under which the accident occurs, and the words ‘out of’ to its origin and cause;” words quoted many times in our decisions, e.g. Vause v. Equipment Co., supra.
Where the death cannot fairly be traced to the employment as a contributing proximate cause, it does not arise out of the employment. Bryan v. T. A. Loving Co., 222 N.C. 724, 24 S.E. 2d 751; Lockey v. Cohen, Goldman & Co., 213 N.C. 356, 196 S.E. 342; Walker v. Wilkins, Inc., 212 N.C. 627, 194 S.E. 89.
For the death of Mrs. Lewter to be compensable, her death must have resulted from an injury by accident arising out of and in the course of her employment. Berry v. Furniture Co., supra; Gilmore v. Board of Education, 222 N.C. 358, 23 S.E. 2d 292; McGill v. Lumberton, 215 N.C. 752, 3 S.E. 2d 324.
In Neely v. Statesville, 212 N.C. 365, 193 S.E. 664, a fireman of the defendant fighting a fire came out of the attic of a burning building to a *404landing at the head of a stairway to seek fresh air. Shortly thereafter he collapsed, and died from a heart attack. The deceased for more than two years had suffered from a chronic cardiac condition. We held there was no evidence of an accident saying “the work in which the deceased was engaged was the usual work incident to his employment.”
Ordinarily a death from heart disease is not an injury by accident arising out of and in the course of the employment, nor an occupational disease, so as to be compensable under our statute. Duncan v. Charlotte, 234 N.C. 86, 66 S.E. 2d 22; West v. Dept. of Conservation, 229 N.C. 232, 49 S.E. 2d 398; Neely v. Statesville, supra. In the West case a game warden died of a coronary occlusion shortly after he had arrested three persons for fishing without a license, and had taken them before a magistrate, where they were fined. The deceased looked rather flushed; he seemed high strung. A doctor testified the exertion or excitement of the trial and the other incidents of the morning could easily have caused the coronary occlusion and resulting death. The Industrial Commission denied recovery, and in affirming the denial we said: “The record is devoid of any evidence tending to show that the deceased died as the result of an injury by accident.”
In Gabriel v. Newton, 227 N.C. 314, 42 S.E. 2d 96, we affirmed the Industrial Commission’s award in a death from heart disease. The facts were as follows: A policeman in good health arrested a young man drunk, who violently resisted. The jail elevator was out of order, and the deceased and another officer carried the prisoner up three flights of steps. The deceased collapsed with an acute dilation of the heart due to the unusual exertion; this heart injury was chronic and progressive. Some ten months later the deceased suffered a fatal heart attack.
The place of disease in Workmen’s Compensation Laws is a troublesome question, with most of the difficulty stemming from the accident requirement. Apparently, a majority of jurisdictions hold, if the strain of the employee’s usual exertions causes death or collapse from heart weakness, back weakness, hernia and the like, the injury is compensable. Larson Workmen’s Compensation Law, Yol. One, p. 516 et seq., where the eases are cited. See also 58 Am. Jur., p. 756. It seems a very substantial minority of jurisdictions require a showing that the exertion was in some way unusual or extraordinary. Larson, ibid., p. 516 et seq., where the cases are cited; 71 C.J., Workmen’s Compensation Acts, p. 619.
From our cases cited above it is clear that in heart cases our decisions require a showing that the exertion was in some way unusual or extraordinary. These cases are in accord with ours: Pierce v. Phelps Dodge Corp., 42 Ariz. 436, 26 P. 2d 1017; Cleary Brothers Const. Co. v. Nobles, 156 Fla. 408, 23 So. 2d 525; Brooks-Scanlon, Inc. v. Lee (Fla.), 44 So. 2d 650; O’Neil v. W. R. Spencer Grocer Co., 316 Mich. 320, 25 N.W. 2d *405213; Stanton v. Minneapolis Street Ry. Co., 195 Minn. 457, 263 N.W. 433; State ex rel. Hussman-Ligonier Co. v. Hughes, 348 Mo. 319, 153 S.W. 2d 40; Hamilton v. Huebner, 146 Neb. 320, 19 N.W. 2d 552; Rose v. City of Fairmont, 140 Neb. 550, 300 N.W. 574; Lohndorf v. Peper Bros. Paint Co., 134 N.J.L. 156, 46 A. 2d 439, affirmed 135 N.J.L. 352, 52 A. 2d 61; Temple v. Storch Trucking Co., 2 N. J. Super. 146, 65 A. 2d 70; Seiken v. Todd Dry Dock, Inc., 2 N.J. 469, 67 A. 2d 131; Cope v. Philadelphia Toilet Laundry & Supply Co. (Pa. Super.), 74 A. 2d 775; Powell v. Hills Garage, 150 Pa. Super. 17, 27 A. 2d 773; Good v. Penn. Dept. of P. & S., 346 Pa. 151, 30 A. 2d 434; Cooper v. Vinatieri (S.D.), 43 N.W. 2d 747; Frank v. Chicago., M. & St. P. Ry. Co., 49 SJD. 312, 207 N.W. 89; Gerich v. Bepublic Steel Corp., 153 Obio St. 463, 92 N.E. 2d 393; Crispin v. Leedom & Worrall Co., 341 Pa. St. 325, 19 A. 2d 400; Manikowski v. Morris Run Coal Min. Co. (Pa.), 60 A. 2d 344; Hiber v. City of St. Paul (Minn.), 16 N.W. 2d 878; Sokness v. City of Virginia (Minn.), 42 N.W. 2d 551.
Tbe bearing Commissioner cited in support of bis opinion Patrick v. J. B. Ham Co., 119 Me. 510, 111 A. 912, 13 A.L.R. 438, and Crosby v. Thorp, Hawley Co., 206 Mich. 250, 172 N.W. 535, 6 A.L.R. 1253. Both cases were decided by divided courts, and Maine apparently follows a different rule from ours. Larson Workmen’s Compensation Law, Vol. One, p. 521.
Plaintiffs’ evidence tended to sbow these facts. Mrs. Lewter consulted a doctor for higb blood pressure on 29 January 1948. Sbe was then overweight, and her blood pressure was 230/110. There bad been a history of high blood pressure in her family. From then on sbe consulted two doctors, and received treatment; sbe bad higb blood pressure several years before her death. On tbe afternoon of 11 December 1951 sbe was engaged in her usual work as cashier in tbe ticket booth of defendant’s theater. A passer-by in tbe street told Mrs. Ferrell tbe theater was on fire, and sbe told Mrs. Lewter. Tbe fire was in tbe ladies’ rest room on tbe second floor, which is separated by a large wall from where tbe people sit. Three employees were present, Mrs. Lewter, Mrs. Ferrell at tbe candy bar, and a man in tbe projector room. A small number of spectators were in tbe theater. Mrs. Lewter went in the theater, walked up and down tbe aisles and up in tbe balcony, told tbe spectators there was a fire, and asked them to leave. Tbe spectators left calmly and without undue baste. Mrs. Lewter went back in tbe box office, and gave tbe spectators refunds or passes. In giving out tbe refunds Mrs. Lewter was excited; sbe got the money mixed up in making tbe refunds.
A policeman testified tbe spectators were out of tbe theater when be arrived. He saw Mrs. Lewter twice run back and forth from tbe office to tbe cashier’s box. He saw some tickets in her bands. In bis opinion *406she was very highly excited. The office is about 15 or 20 feet from the cashier’s box. When this officer left, the firemen were clearing up the hose preparing to leave. Mrs. Lewter had not been stricken then.
The fire was in the ladies’ rest room on the second floor. As' to the building, only the window frame and the window in the rest room were damaged, rugs and draperies in the rest room were damaged. There were no flames in the theater part or the lobby. The smoke was upstairs where the ladies’ rest room was, and in the stairway, banking back into the lobby. The damage was about $6,000.00. The assistant chief of the Durham Fire Department, a witness for plaintiffs, testified, our record has the fire classified by someone smoking, and dropping a cigarette into a stuffed chair, setting off the curtains.
About one hour after Mrs. Lewter was told of the fire, she collapsed unconscious, apparently in the ticket booth. The following morning, without regaining consciousness, she died in a hospital. The cause of her death was cerebral hemorrhage, due to hypertension.
There was medical evidence to the effect that the fire and Mrs. Lewter’s excitement would have aggravated her condition to such an extent as to cause the cerebral hemorrhage from which she died.
In our opinion, there is no evidence tending.to show that Mrs. Lewter died as the result of an injury, as those words are used in our Workmen’s Compensation Act. This is in accord with our decisions in Neely v. Statesville, supra; Gabriel v. Newton, supra; West v. Dept. of Conservation, supra; Duncan v. Charlotte, supra.
It is common knowledge that blood vessels in the human system, weakened by disease, often burst, even when the victim is sleeping in bed. The evidence is clear that Mrs. Lewter’s death cannot fairly be traced to her employment as a contributing proximate cause. It seems plain that because of Mrs. Lewter’s high blood pressure for many years, the time appointed for her to die had come, irrespective of the fire; the finger of death touched her, and she sleeps till the Great Day of Judgment.
The judgment of the lower court is
Reversed.